Order unanimously reversed on the law without costs and motion denied. Memorandum: Petitioner contends that Family Court abused its discretion in directing her to pay a portion of respondent’s attorney’s fees. We agree. The record establishes that the court assigned an attorney to represent petitioner because petitioner was "financially unable to obtain counsel”. Furthermore, the record shows that respondent voluntarily withdrew violation peti*1123tions he had filed. Thus, we conclude that the court failed to consider "the financial circumstances of both parties together with all the other circumstances of the case, which may include the relative merit of the parties’ positions” (DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881). (Appeal from Order of Erie County Family Court, Mix, J.—Counsel Fees.) Present—Den-man, P. J., Green, Lawton, Balio and Davis, JJ.